Order and judgment (one paper), Supreme Court, New York County, entered March 24, 1975, granting a stay of arbitration and denying a cross application for injunctive relief, unanimously affirmed, with $40 costs and disbursements to respondent. The dispute arises out of the "Contract Termination Agreement” which does not provide for arbitration. The individual franchise agreements involving different parties and containing an arbitration clause did not give rise to this controversy nor does it incorporate the provisions of the termination agreement. Concur—Kupferman, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.